DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda (US 2007/0241962).

Claim 1: Shinoda discloses a device attached to a vehicle (para 0002, 0010, 0034) comprising: a housing (fig 1); at least one surroundings sensor situated in the housing (fig 1 elements 1, 2a, 2b); wherein a first housing wall of the housing of the device is made from a material 

Claim 2: Shinoda discloses the vehicle is a commercial vehicle (para 0002, 0010 disclosing being an automotive radar for motor vehicles, it is considered inherent that a commercial vehicle be encompassed by such a disclosure)

Claim 3: Shinoda discloses the first housing wall is a wall situated in a direction of a detection area of the at least one surrounding sensor, and the at least one second housing wall is a wall situated in a direction opposition the detection area (fig 1 elements 11, 5, para 0035)

Claim 4: Shinoda discloses the at least one surroundings sensor has a shared power supply and/or a shared connection to at least one data bus system of the vehicle (fig 2)

Claim 5: Shinoda discloses the at least one surrounding sensor includes radar sensors (para 0034)

Claim 6: Shinoda discloses absorbers for absorbing a portion of the sensor radiation are attached in an interior of the device (fig 1 element 5, para 0035)

Claim 8: Shinoda discloses the at least one surroundings sensor is configured to monitor presence of objects in a blind spot of the vehicle, and has a sensor detection 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2007/0241962) as applied to claim 1 above, and further in view of Reilly (US 2020/0191951)
Claim 7: Shinoda discloses the at least one surroundings sensor includes RADAR sensors (para 0034).
Shinoda does not specifically disclose the at least one surroundings sensor includes LIDAR sensors and/or video sensors.
Reilly discloses a vehicular blind spot sensing system in which the device includes LIDAR sensors and/or video sensors. (para 0011).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Reilly, in order to use widely available sensing devices to characterize an object of interest.   

Claim 9: Shinoda discloses the device being mountable in various positions on a vehicle (para 0014)
Shinoda does not specifically disclose the device is attached to the vehicle in an area between a front axle of the vehicle and a foremost rear axle of the vehicle (para 0014)
Reilly discloses a vehicular blind spot sensing system in which the device is attached to the vehicle in an area between a front axle of the vehicle and a foremost rear axle of the vehicle (fig 1, fig 4A-4C).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Reilly, in order to effectively monitor a blind spot of a vehicle such as those underneath and along side the vehicle for potential collisions.  

Claim 10: Shinoda discloses the device being mountable in various positions on a vehicle (para 0014)
Shinoda does not specifically disclose the device is attached adjoining a fuel tank of the vehicle (para 0014)
Reilly discloses a vehicular blind spot sensing system in which the device is attached adjoining a fuel tank of the vehicle (fig 1, fig 4A-4C).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Reilly, in order to effectively monitor a blind spot of a vehicle such as that underneath and alongside the vehicle for potential collisions.  

Claim 11: Shinoda discloses the device being mountable in various positions on a vehicle (para 0014)
Shinoda does not specifically disclose the device is attached above a fuel tank of the vehicle between an operator’s cab of the vehicle and a utility superstructure of the vehicle (para 0014)
Reilly discloses a vehicular blind spot sensing system in the device is attached above a fuel tank of the vehicle between an operator’s cab of the vehicle and a utility superstructure of the vehicle (fig 1, fig 4A-4C).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Reilly, in order to effectively monitor a blind spot of a vehicle such as that underneath and alongside the vehicle for potential collisions.  

Claim 12: Shinoda discloses the device being mountable in various positions on a vehicle (para 0014)
Shinoda does not specifically disclose the device is attached on both sides of the vehicle in pairs on both sides.
Reilly discloses a vehicular blind spot sensing system in the device is attached on both sides of the vehicle in pairs on both sides. (fig 4C).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Reilly, in order to effectively monitor a blind spot of a vehicle such as that underneath and alongside the vehicle for potential collisions.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648